DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
4.	The specification is objected to due to the following informality.
	On page 9, lines 9-11 state that the driver circuit 12 is controlled by a first oscillator circuit 22, an oscillator signal V being “won” in secondary winding 6 by evaluating the zero
points and the flipflops of the secondary current.  However, it is unclear how the oscillator signal V can be “won” in the secondary winding.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 states that the electric circuit arrangement comprises a second oscillator circuit (32) for determining the corresponding dwell time (Th, T1) in the states 1 and 2 in “high resolution” by means of a clock signal (C) having a clock rate independent of the oscillator signal (V).  However, in light of the specification, it is unclear the extent to which a resolution may be considered a “high resolution” as opposed to a low resolution.  Such a determination requires the use of subjective judgement.  Appropriate correction is required.  Claims 2-4 are consequently rejected due to their dependence on claim 1.
	Claim 5 describes a measuring method comprising the following step: determining the corresponding dwell time (Th, T1) in the states 1 and 2 (S1, S2) by means of a second oscillator circuit (32), which is realized as a structurally individual, integrated circuit, by generating a clock signal (C) having a clock rate which is independent of the oscillator signal (V) and causes a “high temporal resolution.”  However, in light of the specification, it is unclear the extent to which a resolution caused by the clock signal may be considered as being a “high temporal resolution.”  Such a determination requires the use of subjective judgement.  Appropriate correction is required.  Claims 6-8 are consequently rejected due to their dependence on claim 5.
	Claim 7 is directed to the measuring method according to claim 5, wherein the differential-current measuring value (Im) is “won” in the evaluation device (42) from the dwell times (Th, T1) by means of digital filtering algorithms.  However, it is unclear how the differential-current measuring value (Im) can be “won” in the evaluation device (42).  Appropriate correction is required.


Pertinent Prior Art
7.	Lewinski et al. – US 2008/0106269
	This document discloses a ground fault detection device comprising a sense coil 204, through which a line conductor 206 and a neutral conductor 208 pass, the sense coil 204 including a secondary winding L1-.  A voltage oscillator is connected in series with the secondary winding L1 to drive an oscillation component and a detector is also connected in series with the secondary winding L1 and detects at least one of a neutral-to-ground fault or a line-to-ground fault (Fig. 2; Abstract and ¶29).
	However, in particular, this document is silent on following features disclosed in independent claims 1 and 5 of the present application: a second oscillator circuit (32) for determining the corresponding dwell time (Th, T1) in the states 1 and 2 in high resolution by
means of a clock signal (C) having a clock rate independent of the oscillator signal (V), and
an evaluation device (42) for evaluating the dwell time (Th, T1).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852